Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.
 
Claims 1-20 and 22-47 are pending in the instant application. Claims 2-13, 15, 17-19, and 22-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of claims 1, 14, 16, and 20 is contained herein. 

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 10/12/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 1/11/2022.

Status of Claim Objections

The objection of claims 1 and 20 is maintained.

Applicant’s amendments and arguments, see Remarks, filed 1/11/2022, with respect to the rejection set forth in the Office Action mailed 10/12/2021, have been fully considered but are not found persuasive.
Applicants argue that the new cytotoxic agent “1” in claim 1 and the new species “OS0029” in claim 20 were presented at the time of initial examination. The examiner respectfully disagrees.
The examiner clarifies at the time of initial examination of the claims, claim 1 recited that variable Z1 may be selected from cytotoxic agent “1” wherein the latter corresponded to the following structure at page 28, Table 3 of the specification:

    PNG
    media_image1.png
    247
    777
    media_image1.png
    Greyscale
. The disclosure states that the compound has the parent toxin name shown above as 



Status of Rejections
35 USC § 112 (b)

The rejection of claims 1, 14, and 16 is maintained.

Applicant’s amendments and arguments, see Remarks, filed 1/11/2022, with respect to the rejection set forth in the Office Action mailed 10/12/2021, have been fully considered but are not found persuasive.
Applicants argue that the claims have been amended to clarify the deficiency put forth by the examiner in the previous office action. The examiner respectfully disagrees.
To reiterate the rejection of record, claim 1 recites variables such as “A1”, “Z1”, and “B1” (see chemical formulas for L9 and L10 for example):

    PNG
    media_image2.png
    198
    693
    media_image2.png
    Greyscale


 where the definitions of these variables are not defined in the claim. The formula III in claim 1 has variables A1, B1, Z1. Are Applicants suggesting that these variables are are not subscripted such as those shown above (e.g. A1 versus A1). Thus, the scope of the claim and claims which depend from it which do not rectify the issue are rejected to. The examiner suggests that these variables are consistent throughout the claims if that is Applicant’s intention. Correction is required throughout.


New Objections 
Claim Objections
Claim 1 should have a period at the end of the claim.
Claim 20 is objected to for the following informality:
The structure 0S0025 has been replaced and altered where it appears to be missing the counteranion as what was shown previously:


    PNG
    media_image3.png
    276
    477
    media_image3.png
    Greyscale
. Correction is required.

Newly amended claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 1 recites the new species “OS0027” (different enantiomer). Note that this embodiment was not originally presented in the claims as filed at time of examination. The claim was drawn initially to the following species which possessed the chemical structure in the drawings filed 12/17/2018:


    PNG
    media_image4.png
    714
    783
    media_image4.png
    Greyscale
.  Applicants even included the above structure in claim 20 in the amendment filed 10/23/2020 for further clarification.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, all claims are objected to as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. The examiner recommends that this embodiment is removed from the claim.


Conclusion
Claims 1, 14, and 16 are rejected. Claim 20 is objected to.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/           Primary Examiner, Art Unit 1624